Exhibit 10.1

SECOND AMENDMENT TO LEASE AGREEMENT

This SECOND AMENDMENT TO LEASE AGREEMENT (this Amendment) is made and entered
into as of September 18, 2006 by and between TIAA Realty, Inc., a Delaware
corporation (Landlord), and Educational Products, Inc., a Texas corporation
(Tenant).

BACKGROUND:

 

A. On or about April 15, 1999, Landlord and Tenant entered into a Lease
Agreement for approximately 95,600 square feet of space (the Original Premises)
located at 2155 Silber Road, Houston, Texas (the Building).

 

B. Landlord and Tenant amended the above referenced Lease to reduce the Original
Premises by approximately 41,950 square feet as of August 31, 2006 (the
Reduction Premises) for a total area in the Original Premises of approximately
53,650 square feet of space (the Premises) pursuant to the First Amendment to
Lease Agreement dated as of December 13, 2005, (the above-referenced lease as so
amended is the Lease).

 

C. Landlord and Tenant desire to further amend the Lease to, among other things,
expand the Premises.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

 

1. Capitalized Terms. All capitalized terms which are not otherwise defined
herein shall have the meaning set forth in the Lease, as amended hereby.

 

2. Expansion. Effective as of September 1, 2006 (the Expansion Effective Date),
the Premises shall be expanded by approximately 16,200 square feet of space more
fully described in Attachment A hereto (the Expansion Space), thereby enlarging
the Premises from approximately 53,650 square feet of space to approximately
69,850 square feet of space (the Expansion Premises). Landlord and Tenant agree
that on the Expansion Effective Date, the Expansion Premises will contain
approximately 69,850 square feet of space. On the Expansion Effective Date, all
references to the Premises in the Lease shall thereafter refer to the Expansion
Premises as expanded in this Paragraph and Exhibit A to the Lease is deleted and
replaced with Attachment A hereto.

 

3. Base Rent. From the Expansion Effective Date through December 31, 2010, the
Base Rent payable under the terms and conditions of the Lease is as follows:

 

9/1/06 – 12/31/08

   $24,440.99

1/1/09 – 12/31/10

   $25,146.00

Tenant shall continue to pay all other amounts payable under the Lease.

 

Page 1



--------------------------------------------------------------------------------

4. Acceptance of Expansion Premises. Tenant accepts the Expansion Premises in
their “AS-IS” condition and Landlord shall have no obligation to improve,
repair, restore or refurbish the Expansion Premises except as otherwise
specifically provided in this Amendment. Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty,
except as otherwise expressly provided in this Amendment, with respect to the
Expansion Premises or any other portion of the Building, including, without
limitation, any representation or warranty with respect to the suitability or
fitness of the Expansion Premises or any other portion of the Building for the
conduct of Tenant’s business. Landlord does not intend to immediately construct
a demising wall separating the Expansion Space from the remainder of the
Reduction Space but reserves the right to build such a wall on the perimeter of
the Expansion Premises at any time during the Term. Until such time as the
demising wall is complete, Tenant shall continue to pay the proportionate share
of electricity for the Reduction Premises and the Expansion Premises. Once the
demising wall is complete, Tenant will only pay the proportionate share of
electricity for the Expansion Premises. Construction of the demising wall will
be performed by Landlord while Tenant occupies the Expansion Premises therefore
Tenant acknowledges that it will have to vacate only those portions of the
Expansion Premises where improvements are being made upon 5 business days notice
from Landlord. Tenant is responsible for relocation and protection of its
furniture, equipment, and other personal property during the installation of the
improvements. Tenant and Landlord shall use commercially reasonable efforts to
cooperate and coordinate with each other to minimize disruption of Landlord’s
construction activities and of Tenant’s business operations in portions of the
Expansion Premises where improvements are not being installed.

 

5. Calculation of Charges. Tenant understands and accepts the methods of
calculation for determining charges and amounts of assessed against Tenant under
this Lease, and agrees that they comply with Section 93.012 (Assessment of
Charges) of the Texas Property Code, as amended or succeeded from time to time.
Tenant waives, to the fullest extent permitted by Applicable Law, all rights and
benefits of Tenant under Section 93.012 of the Texas Property Code, as amended
or succeeded from time to time.

 

6. Brokerage; Mutual Indemnities.

 

  a. Tenant warrants that it has had no dealings with any broker or agent in
connection with the negotiation or execution of this Amendment other than
Transwestern Commercial Services and The Arledge Co. (collectively, Brokers).
Tenant shall indemnify, defend, and hold Landlord harmless against all costs,
expenses, attorneys’ fees, or other liability for commissions or other
compensation or charges claimed by any broker or agent other than Brokers
claiming by, through, or under Tenant with respect to this Amendment.

 

  b. Landlord warrants that it has had no dealings with any broker or agent in
connection with the negotiation or execution of this Amendment other than
Brokers. Landlord shall indemnify, defend, and hold Tenant harmless against all
costs, expenses, attorneys’ fees, or other liability for commissions or other
compensation or charges claimed by any broker or agent, including Brokers,
claiming by, through or under Landlord with respect to this Amendment.

 

  c. Any brokerage commissions payable to Brokers are payable by Landlord
pursuant to the terms of separate agreements between Landlord and Brokers.

 

Page 2



--------------------------------------------------------------------------------

7. No Offsets. Tenant hereby represents to Landlord that to the best of Tenant’s
knowledge, as of the date of this Amendment, Tenant has no defenses to or
offsets against the full and timely payment and performance of each and every
covenant and obligation required to be performed by Tenant under the terms of
the Lease.

 

8. Conflicts. The terms of this Amendment prevail if there is a conflict with
the terms of the Lease.

 

9. Headings. The headings or captions of the paragraphs in this Amendment are
for convenience only and shall not act and shall not be implied to act to limit
or expand the construction and intent of the contents of the respective
paragraph.

 

10. Binding Effect. This Amendment is binding upon and shall inure to the
benefit of the parties and their respective successors and assigns (but this
reference to assigns shall not be deemed to act as a consent to an assignment by
Tenant).

 

11. Ratification. The Lease, as amended and modified hereby, is ratified and
confirmed by the parties as being in full force and effect.

EXECUTED as of the date first above written.

 

LANDLORD: TIAA REALTY, INC.

a Delaware corporation

By:

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,

a New York corporation

its Authorized Representatives

 

By:

 

/s/ Leonard Balducci

 

Print Name:

 

Leonard Balducci

 

As Its:

 

Director

 

TENANT:

EDUCATIONAL PRODUCTS, INC.,

a Texas corporation

By:

 

/s/ Judith McGuinn

Print Name:

 

Judith McGuinn

As Its:

 

President

 

Page 3